PONDER, Judge.
Judgment in this case was rendered, read and signed on February 9, 1976. Notice of judgment was sent on February 12, 1976. Petition for appeal was filed and granted on May 11,1976. Cash bond in the required amount was filed on July 8, 1976. This court on July 26th issued a show cause order to determine whether the appeal bond was timely filed. Appellee filed a brief supporting the conclusion that the bond was not timely filed; the appellant has not yet filed a brief.
We conclude that the appeal bond was not timely filed. C.C.P. Art. 2087. Appellate court jurisdiction does not attach unless the bond is timely filed. C.C.P. Art. 2088; Zeno v. J. A. West Company, La.App., 300 So.2d 856 (1st Cir. 1974); Jones v. Galloway, La.App., 259 So.2d 623 (1st Cir. 1972).
For these reasons we dismiss the appeal at appellant’s cost.
Dismissed.